 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDCollins&AikmanandInternational Union of District50, Allied and Technical Workers of the U. S. &Canada.Case I1-CA-4536 and 11-CA-4557January 25, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND KENNEDYOn November 23, 1971, Trial Examiner George J.Bott issued the attached Decision in this proceeding.Thereafter, the Respondent filed exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions and hasdecided to affirm the Trial Examiner'srulings,findings,' and conclusions and to adopt his recom-mended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner as modified below and hereby or-ders that Respondent, Collins & Aikman, Farmville,North Carolina, its officers, agents, successors, and as-signs, shall take the action set forth in the Trial Ex-aminer's recommended Order as modified:Substitute the attached notice for the Trial Ex-aminer's notice.'The Respondent has excepted to certain credibility findings made bythe TrialExaminer. It is theBoard's establishedpolicy not to overrule a TrialExaminer's resolutions with respectto credibility unlessthe clear prepon-derance of all of the relevant evidence convincesus that theresolutions wereincorrectStandard Dry Wall Products, Inc,91 NLRB 544, enfd 188 F 2d362 (C.A 3) We have carefullyexaminedthe record and find no basis forreversinghis findingsAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in Inter-national Union of District 50, Allied and Techni-calWorkers of the U.S. & Canada, or any otherlabor organization, by discharging or refusing toreinstate employees, or in any other manner dis-criminating in regard to their hire or tenure of195 NLRB No. 26employment, or any term or condition of employ-ment.WE WILL offerJamesDenton fullreinstatementto his former job, or if it is not available, to asubstantially equivalent position, and pay him forthe earnings he lost as aresult of his March 18,1971, discharge, plus 6 percent interest.WE WILL NOT in any othermannerinterferewith, restrain, or coerce employees in the exerciseof their rights to self-organization, to form labororganizations, to bargain collectively through rep-resentatives of their own choosing,to engage inconcerted activities for the purpose of collectivebargainingor other mutual aid or protection, or torefrain from any and all such activities.COLLINS & AIKMAN(Employer)DatedBy(Representative)(Title)WE WILL notify immediately the above-named in-dividual, if presently serving in the Armed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is anofficialnotice and must not be defaced byanyone.This noticemust remainposted for 60 consecutivedays from the date of posting andmustnot be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 1624 WachoviaBuilding,301NorthMainStreet,Winston-Salem, N.C. 27101, Telephone 919-723-2300.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE J. BOTT, Trial Examiner: Upon charges of unfairlabor practices filed by International Union of District 50,Allied and Technical Workers of the U. S. & Canada, hereincalled the Union, against Collins & Aikman, herein calledRespondent or Company,' the General Counsel of the Na-tional Labor Relations Board issued a consolidated complaintand notice of hearing on June 24, 1971, in which he allegedthat Respondent had engaged in unfair labor practices inviolation of Section 8(a)(1) and (3) of the National LaborRelations Act, as amended, herein called the Act, by issuinga warning slipto Betty Jean Grant and by subsequently dis-charging Grant and James D. Denton. Respondent filed ananswer, and a hearing was held beforeme inWilson, NorthCarolina, on September 21 and 22, 1971, at which the Re-'The charge in Case11-CA-4536 wasfiled on April 2 and amended onJune22, 1971 Thecharge in Case11-CA-4557was filedon April 23, 1971 COLLINS & AIKMANspondent and General Counsel were represented. Oral argu-ment and briefs were waived.Upon the entire record in the case and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACTIJURISDICTION OF THE BOARDRespondent, a corporation engaged in the business ofmanufacturing textile products, owns and operates a plant atFarmville, North Carolina, which is the only plant involvedin this proceeding.During the 12 months prior to the issuance of the com-plaint, Respondent sold and shipped from its Farmville plantgoods valued in excess of $50,000 to points outside the Stateof North Carolina. During the same period of time, Respond-ent caused to be shipped directly to its Farmville plant goodsof a value in excess of $50,000 from points outside the Stateof North Carolina.Ifind that Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe Union isa labor organization within the meaning ofthe ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA. TheDischargeof JamesD. DentonThe Evidence and Basic Findingsa.Denton's criminal record prior to employmentIn September 1956, James Daniel Denton,age 22, wasconvicted of two offenses of armed robbery and one of bur-glary and was sentenced to 45 years on all counts. Dentonhad also been imprisoned and escaped,and for that offensehe was given an additional term of years.From September1956 to January 1962, when he was paroled,Denton servedtime in North Carolina prisons.What he did from his releasefrom prison until he was hired by Respondent is not entirelyclear,but in August 1964 he filed two applications for em-ployment with Respondent and he was hired in September ofthat year.He falsified both applications in that he denied thathe had ever been convicted of a crime.Denton worked satisfactorily for the Company from 1964to January 1969, when he quit because he did not want towork a different shift,but he filed another application foremployment in March 1970 and Respondent rehired him inApril ofthat year.In this application he failed to answerquestions about prior arrests and convictions.Respondent discharged Denton on March 18,1971, al-legedly because he had falsified his employment applicationin denying that he had a criminal record.While he hadworked for Respondent his supervisors considered him to bea satisfactory worker and he caused Respondent no problems.During his employment with the Company, Denton reportedregularly to his parole officer,sometimes meeting him in theCompany's parking lot, until his probationary period wasfinished and he was released in February 1968.Denton's criminal record was known to a number of Re-spondent's supervisors,including some who had supervisedhim over the years. Denton testified that within a few weeksof his first employment in Respondent's knitting departmenthe told his supervisor,Wells, that he was required by the rulesof the parole board to notify his supervisor that he was onparole.He told no other supervisor about his record at thetime, but as time went by and he became better acquaintedwith members of Respondent's supervisory staff he talked to77them about his convictions for criminal offenses. Dentonlisted approximately 10 other supervisors who he said knewabout his past while they and he worked for Respondent.'One of these supervisors, Dildy, attended grammar schoolwith Denton, and years later,having become a prison guard,guarded Denton in prison.Denton was corroborated in regard to the extent to whichhe said certain supervisors were familiar with his criminalrecord. Dildy, the former prison guard, testified without con-tradiction that supervisors spoke about Denton's recordamong themselves. Dildy became a supervisor in 1968 but hassince left the company. Howard C. Heath, employed by Re-spondent from 1963 to 1971, was a supervisor in 1968, andhe supervised Denton for about a year. He also testified thathe and other supervisors knew about Denton's record. Theyreferred to it among themselves, he said, and also jokinglythreatened to report Denton to his parole officer. Bullock,Respondent's personnel manager,also knew that Denton hadbeen in prison,Heath said,because in a conversation in 1968,held in the presence of Jones, Bullock's secretary, he told himso. Bullock appeared surprised, he said, but not concerned.Wells recalled supervising Denton for approximately ayear and having had conversations with him about huntingand other matters, but he denied that Denton told him thathe was on parole or that he knew that he had been in prison.Bullock also denied that Supervisor Heath mentioned Den-ton's prison record tohim, and he said he first learned ap-proximately 10 days before he fired him that Denton mighthave been in prison.I find on the basis of the credited testimony of Denton,Heath, and Dildy, which is basically uncontradicted in thisarea, that approximately 10 of Respondent's first line super-visors, including at least 2 of Denton's immediate super-visors, knew for a long time prior to his discharge that he hadbeen convicted of crimes, had been imprisoned,and was onparole while employed by Respondent. I also find that Den-ton told supervisor Wells in 1964 that he was on parole,because it was clear to me that Denton's memory was betterthan Well's. In addition,I find that Personnel Manager Bul-lock learned, not later than December 1968, of Denton'srecord. This finding is based on the credited testimony ofHeath, who said that he gave Bullock that information at thattime in the presence of Jones, Bullock's secretary. Jones wasnot called as a witness by Respondent and there is no explana-tion for this failure. It is also likely that if as many supervisorsas I have found to be the case knew that Denton had been inprison,Bullock, who had been personnel manager for 5 years,had heard about it too.In this connection and in connectionwith Heath's testimony that Jones, Bullock's secretary, waspresent when he talked with Bullock about Denton, Dentonalso testified that when he had filled out his application forreemployment in 1970 but had failed to answer the inquiryon the application about prior arrests, Jones noted the omis-sion and asked him what he wanted to do about it. Feelingthat Jones, who came from his community and whose brotherand husband he knew, was aware of his record, and notwanting to falsify this application in these circumstances,Denton told her it made no difference to him, but Jones didnot press the matter, and the application was accepted andacted upon favorably. This is evidence that an employee inthe personnel office and Bullock, her superior, had previousknowledge about Denton's past.'Richard Pollard, Carroll Heath, Parrott Heath, Bobby Dillom, Jay Wil-son, Warren Wade, Wilson Wade, Kenneth Wade, Charles Harrison, BobbyDildy Some of these persons may have been rank-and-file employees withDenton at one time, but subsequently they were promoted to supervisorypositions 78DECISIONSOF NATIONALLABOR RELATIONS BOARDI find on the basis of the above findings regarding thosewho definitely knew about Denton's past that it was commonknowledge that he had been in prison and paroled,even ifhigher officials did not know the exact circumstances sur-rounding his imprisonment. When at least a dozen persons ina plant in a smallcommunity knew about the kind of troublethat Denton had been in the information soon becomes com-munity property.b.Denton's union activityThe Unionhas been trying to organize Respondent's em-ployees at the Farmville, North Carolina,plant sinceOctober1969.' In October 1970, Denton signed a union card. Subse-quently, he securedthe signaturesof other employees to un-ion cards and also arranged to have union literature left inemployee restrooms. On March 12, 1971, Denton attended aunion meeting where he was given bumper stickers, addi-tional union cards,and union literature.Thatnight he affixedone of the union bumper stickers to the outside of the cab ofa truck he drove to work. At this time Denton was workingon the third shift, which commences at 11 p.m. and ends at7 a.m. Denton kept the sticker on his truck for approximatelya week and during that time he parked it in the Company lotnear the door to the personnel office where management offi-cials also park their cars. Denton testified that he left theplant in the morning between 7 and 7:15 a.m., and that afterhe affixed the sticker to his truck on March 12 he observedmanagement officials driving into the parking area as he wasleaving it.c.Denton's terminationBefore Respondent hired Denton in September 1964, hehad filed two applications for employment,one on August 3and the other on August 25, 1964. In bothcases, in answerto the question on the application as to whether he had everbeen convicted of a crime, he answered "no," which was, ofcourse,false.Denton also falsified practically all of his prioremployment history in the August 25 application and someof it in the August 3 one.As indicated earlier, Denton quit his employment in Janu-ary 1969 but was rehired in April 1970 after filing anotherapplication for employment. In this application he failed tosupply any information about his arrests and convictions,although the form required such information. I have alreadyfound that the personnel manager's secretary called thisomission to Denton's attention and that he told her that itmade no difference to him what was done about it. Dentonsignedthe application and certifiedthat all statements in itwere true and correct. He was subsequently hired, but he wasfired by Personnel Manager Bullock on March 18, 1971,allegedly "for falsifying information on an application form,"according to Bullock's testimony, the falsification being Den-ton's concealment of his criminal record.Denton testified credibly that Bullock telephoned his homesometime before he was due to report for work on March 18for the 11:00 p.m. shift and left a message that he should notreport, but to see Bullock the next morning in his office.'Respondent is opposed to the representation of its employees by theUnion. InCollins & Aikman Corporation,187 NLRB No. 84, the Board sofound In that case, which involved the Farmville plant, the Board alsoadopted the Trial Examiner's findings that Respondent had violated Section8(a)(1) of theAct by coercivelyinterrogating employees concerning theUnionand by threatening them with discharge or other reprisals because oftheir support for the Union,and had also violated Section 8(a)(3) of the Actby discriminating against one employee because of his support of the Union.See alsoCollins&A,kman Corporation,165 NLRB 678,enf. denied in part395 F 2d 277 (CA 4)When Denton got the message he called Bullock back andtold him that he planned to be at work that night.In thatcase, Bullock agreed to see Denton at the plant shortly before11:00 P.M.Denton arrived at the plant around 10:30 p.m. and went tothe knitting room where he picked up his toolbox after notingthat his timecard was missing from its usual place. He metsupervisors Heath and Teachy and told them that he expectedto be fired because of his union activity.One of the super-visors told Denton that Bullock wanted him and Pollard,Denton's supervisor on the last shift,to meet in Bullock'soffice.While Denton,Teachy,and Heath were waiting for Pol-lard, one of them informed Denton that Pollard knew noth-ing about what was about to happen to him.When Pollardarrived,the other supervisors left, and Pollard and Dentonwent to the personnel office.While they were waiting to seeBullock,Pollard commented that Denton did not actuallyknow that he was going to be discharged,but Denton insistedthat he did and wondered aloud what excuse would be offeredfor it.Pollard,who did not testify, apparently made no reply.Denton was invited into Bullock's office alone,where hemet Bullock and Burger, Respondent's division manager ofpersonnel. After Denton was introduced to Burger,the fol-lowing dialogue occurred according to Denton:A. Mr. Bullock asked me to have a seat.I sat downin front of him and he picked up a folder which I pre-sume was my record.He said,"Donald,have you everbeen convicted of a crime?"I said,"Tommy, don't come on with that damnedstuff."I said,"I know more about what we're here forthan you do." So I said,"I'll tell you right now, I'm afull-fledged union member,I work for them one hundredpercent." I said,"Ihave personally signed over 100people here."I said, "The union is coming and you can'tstop it."From there he picked up my record again and read offon my application I had filled out, read off the "Haveyou ever been convicted of a crime?"and such,it said,"No."He said,"Donald, have you got a record?"I said, "Tom, it's known all over seven different coun-ties around here that I've got a record."He said,"What crime have you been convicted of?"I said,"A dozen different things."Then I spoke up,I said,"Tommy, is that the excuse you're going to useto fire me?"He said,"That's all I have to use."So he asked me then, or he started writing out thedismissal slip that he was going to pay me off with andhe asked me, "Do you have any tools that belong to C& A?"I said,"No, I don't have a thing that belongs to C &A."And he said,"Does C & A owe you anything?" AndImade some figure to him,$2,224 or something similarto that.He said,"I don'tunderstand."Well, I went on into details,explaining about how Iwas shanghaied out of $1,800 I should have received theyear before then. I said,"It's posted out on the bulletinboard right now, signed by Plant Manager, Mr. Barnett,that all people be hired,rehired and fired the same way"and I hadn'tbeen treated like that.And he said that he didn't know anything about that.So that led on to we finished,he paid me off,so I got upto leave and I said, "I'll see you gentlemen in Court." Isaid, "If you'd be interested in some union literature, I'll COLLINS & AIKMANbe out on the highway passing it out when you come outof here." And that led to all of it.According to Respondent'switnesses,its principal super-visors and higher officials were not aware of Denton's crimi-nal record, but learned of it only a week or so before hisdischarge when Supervisor Pollard casually passed the infor-mation on to another supervisor and the information thenfloated to the top under the following circumstances:Teachy, a former shift supervisor in the knitting depart-ment,but not Denton's supervisor,testified that he felt obli-gated to inform his superior, Wrought, approximately a weekbefore Denton was discharged, that he had just learned fromPollard that Denton had a record.Department Manager Wrought, testified that the informa-tion he received from Teachy was news to him, and he passedit on to his superior,Evans,within an hour,and then immedi-ately to Bullock, by phone, at Evans' instruction.Evans, production manager, said that Wrought told himwhat he had heard about Denton and that he told him to tellBullock.Evans also communicated the information to PlantManager Barnette the very next day, he said.Plant Manager Barnette,who has been at Farmville onlysince June 1970, testified that he asked Bullock to check outEvans' report on Denton when he received it approximately10 days to 2 weeks before Denton's termination, but that 2days later Bullock informed him that he was unable to dis-cover any basis for the report. Barnette said he passed Bul-lock's report back to Evans, but 2 days later Evans came backand insisted that there was something to the original intelli-gence regarding Denton's record,because one of his super-visors had told him that he had heard Denton make someremark from which it might readily be inferred that Dentonhad been on a prison road gang.Evans confirmed Barnette'stestimony in this respect.Barnette also testified that afterreceiving Evan's second report on Denton he told Bullock toinvestigate further. Bullock did so by checking surroundingcounty law enforcement officials, but no evidence that Den-ton had been in prison developed. Finally, appropriate NorthCarolina State officials were telephoned, and the facts onDenton were revealed.Bullock testified that Barnette ordered him to check outWrought's report that Denton had a police record. He firstlooked at Denton's file which showed nothing to indicate thatsuch a record existed. He then telephoned the local policedepartment and was informed they had no records on Den-ton, but Bullock asked the local officials to investigate further,and he gave them Denton's name and address and "otherinformation." Later the local police telephoned him and re-ported that the result was negative. Bullock said he conveyedthis information to Barnette,but Barnette came back to himand instructed him to make an additional investigation be-cause Evans insisted that his informants still claimed thatDenton had served time. Bullock then called the State De-partment of Corrections at Raleigh, North Carolina, andobtained Denton's complete record of convictions. His tele-phone call to Raleigh was on March 18, the day he firedDenton, and he said that it was "between a week and tendays" from the time he got his first inkling that Denton hadbeen imprisoned until he confirmed it.Bullock, as set out above, testified that Denton was dis-charged because he had falsified his employment application,and he said that he had authority to fire employees in suchcircumstances. Barnette added that he and Bullock togethermade the decision to discharge Denton on March 18, and thathe thought Burger, divisional personnel director was present.If Burger was present, he "probably" participated in theDecision, Barnette said.79Both Barnette and Bullock admitted that they had heard2 days before Denton was discharged that he had reported toa supervisor that he was working for the Union.Barnetterecalled that it was Supervisor Pollard to whom Denton hadgiven this information, but Bullock could not recall exactlyhow he had learned it,although Pollard was involved in it insome way. Both stated that they had not seen Denton's truckwith a union sticker on it at any time and also denied thatthey knew that Denton was engaged in union activity beforehe disclosed it to Pollard. By this time, however, havingreceived information about his criminal record, they wereconducting an investigation.I have already found that Bullock was informed by Super-visorHeath in 1968 that Denton had been in prison. Inaddition, it has been found that Denton told his own super-visor,Wells, shortly after he was hired that he was on parole.Moreover, the record shows that Denton remained on parolefor 5 years and reported regularly to his parole officer, some-times in the Company's parking lot, and it shows further thatitwas common knowledge among a group of supervisors thathe had been imprisoned and was on parole.Finally,Super-visor Pollard, who did not testify, and is supposed to havebeen the supervisor who first alerted management to Den-ton's past, as appears from Teachey's testimony, was neverinterviewed by Bullock or Barnette or anyone else, as far asthis record discloses, to find out from him, the very source ofthe report, where Denton had served time, despite the factthat Respondent'switnessesclaim that they spent a week ormore running down Denton's prison background, and despitethe fact that Pollard was Denton's immediate supervisor andhad had conversations with someone in management aboutDenton's union activity,accordingto bothBarnette and Bul-lock. I find, therefore, that if Barnette, a relatively new man-agementofficial, had not heard about Denton's past beforeMarch 1971, he was quickly advised by Bullock that it wasancient history when he told Bullock what he had heard.Supervisor Pollard knew 2 weeks before Denton was firedthat he was active in the Union. This appears from the uncon-tradicted testimony of Denton and former supervisor Dildy,who testified about conversations concerning Denton's unionactivity in Pollard's presence. Supervisor Heath also knew asearly as January 1971 that Denton had signed a union card,for Denton's testimony that had told Heath that he shouldhave signed a union card that he had been given that morn-ing, as Denton had, instead of giving it to Wrought, Heath'ssuperior, is undemed. Union activity was occurring at Re-spondent's plant, therefore, long before Denton was fired, andat least two supervisors knew that Denton was involved in it.I find incredible, therefore, particularly in the light of Re-spondent's opposition to the Union, Barnette's and Bullock'sdenials that they knew that Denton was displaying a unionsticker on the truck he drove to work and parked in thecompany lot near the entrance to the personnel office. Den-ton's truck, like Denton's past, was well known in this indus-trial community. Bullock had ridden in it and was presentseveral months before when, for publicity reasons, the Com-pany had taken photographs of the vehicle and its cargo ofracoons, which Denton hunts and captures live as a hobby.B. Analysis, Additional Findings, and Conclusions inDenton's caseRespondent, which opposes the unionization of its em-ployees, discharged a union activist shortly after he openlydisclosed his adherence to the Union by displaying a unionsticker on the truck he regularly drove to work and parkedin Respondent's parking lot. Although Respondent told Den-ton that he was being terminated because he had lied abouthis criminal record on his application when he was hired 7 80DECISIONSOF NATIONAL LABOR RELATIONS BOARDyears before, I have found that for many years Respondentknew that Denton had served time, even if it did not knowall the details of his convictions. Denton's record of employ-ment was good, for not only did Respondent's witnesses soindicate, but he was rehired without difficulty in 1970 afterhaving quit his job, and this time his failure to answer ques-tions in the employment application about arrests and convic-tions was known to the personnel manager's secretary, whocommented on it, but accepted it anyway, a clear indicationthat Respondent was unconcerned. Although Denton hadfiled three different applications for employment over theyears and had falsified or misrepresented his criminal recordin all and had even been inconsistent in misrepresenting hisprior employment in two of them, but had, nevertheless,given personal reference, there is no evidence that Respond-ent made any effort to investigate Denton before he showedhis union sympathies. This also indicates strongly that Re-spondent knew about Denton's past and was unconcernedabout it, and it supports the testimony, which I have credited,that such was the fact.General Counsel made out a strongprima faciecase thatDenton was discharged because of his union activity, andRespondent's asserted reason in support of its action will notstand scrutiny. Respondent, a humane, enlightened employerin this respect, has no policy against employing persons whohave servedtime.The issue is not whether Denton had beenin prison or whether he was fully rehabilitated, but whetherhe had lied about it on his application; so Respondent statedat the hearing in a discussion about Denton's behavior sincehis release from parole. Respondent has a rule which statesthat giving false information to the company when hired maysubject an employee to later dismissal. Plant Manager Bar-nette and Personnel Manager Bullock explained that Re-spondent needs to know about a prospective employee'scriminal past so that it can investigate the applicantthoroughly in order to make a judgment in consultation with"the department manager or shift supervisor that he might beworking under... "in regardto the person's desirability.This check, if the applicant were on parole, would include adiscussion with his parole officer, according to Bullock.If Respondent did not know that Denton had been inprison and paroled and completely rehabilitated, which is anassumption very difficult to make even for discussion pur-poses, a talk with Denton's supervisors or his parole officerwould have established those facts. But Respondent did nottalk with Pollard, Denton's supervisor, or with Denton him-self, or with his parole officer, and so Denton, a longtime,otherwise satisfactory employee, was treated less humanelythan a person applying for work for the first time, only,according to Respondent, because he had obtained his job bymisrepresentation in the first instance.I do not believe that Respondent's rule is so Draconian,Respondent's employee handbook does not state that dis-charge in these circumstances is mandatory. Barnetteconceded that,and statedthat the handbook gives him the"prerogative" of doing what he wishes, but he added that hispolicy was one of mandatory discharge. Barnette stated, how-ever, that there never has been a reason to check anyone else'srecord in a situation like Denton's, and Personnel ManagerBullock testified that Denton is the only person who has beenreported by a supervisor to have had a criminal record Bar-nette's "mandatory" policy, it wouldseem,has been estab-lished on the basis of one case, Denton's. If Barnette had sucha policy, his staff did not know it, for he has never announcedit, and they appear unaware of it. Teachy, who heard Pollardmention that Denton had served time, said he felt "obliged"to report this to his supervisor, but he could not explain whyhe felt "obligated", and he had no idea what the Respondent'spolicy was on hiring persons with records. He could not havefelt"obligated" to report Denton for "falsification," ofcourse, because he had no information that such was the case.Similarly,Wrought, who passed Teachey's report on tohigher officials, was unable to say what Respondent's policyin this area was. I find that thereis no"mandatory" policyof discharging all employees who falsify applications and thatthe establishment of such a rule in Denton's case isevidencethat Respondent had another reason for terminating him.I also find that Respondent's actions after it claimed thatit learned for the first time that Denton had been in prisonare evidence that Respondent was not seeking to establish"falsification" in order to implement an otherwise lawfulpolicy but was looking for an excuse to eliminate Dentonbecause it had learned that he was active in the union. Re-spondent spent a week or more, accordingto its witnesses, intracking down Denton's whereabouts from 1956 to 1962, butDenton, who knew better than anyone else, was never asked,and Bullock's explanationthat since Denton lied once hewould lie again was unimpressive, for many years of satisfac-tory employment under supervisors who knew his past mighthave made him less wary of society's reprisals, and his uncon-tradicted testimony shows that he quickly admitted the factsand ridiculed Bullock's pose of ignorance when asked aboutthem. In addition, as indicated earlier, when Bullock tem-porarily ran into a dead end in his investigation of Denton'srecord, Pollard, who supposedly first mentioned Denton'sbackground to Teachy and started an elaborate chain ofevents, was not asked for additional data. Neither was he noranyone else asked for an opinion on Denton's worth and thepossibility of saving him as an employee,and Barnette, Bul-lock, and Burger do not appear to have even considered thatalternative. Respondent did not seem interested while it in-vestigated Denton ingetting anexplanation from him, evenperhapsa denial,or in the existence of possible extenuatingcircumstances, or in any kind of humane handling of thesituation. Instead, Respondent appears to have been moreconcerned with a confrontation in which it could cut theemployee off quickly when he either admitted or, hopefully,denied, in the presence of Respondent's divisional manager ofpersonnel, a criminal record which Respondent had now sol-idly documented. There must have been something else onthe scale when Respondent balanced its laudable policy ofhiring parolees against its rule concerning falsification of ap-plications, and in these circumstances I infer that it wasDenton's union activity, a subject in regard to which Re-spondent also has a policy, one of opposition.I find and conclude on the basis of the above findings thatRespondent discharged Denton because of his union activityand used his falsifications of employment applications as acover for its real reason. By such conduct Respondent vi-olated Section 8(a)(3) and (1) of the Act.C. The Discharge of Betty Jean GrantThe FactsBetty Jean Grant and Dorothy Smith worked in Respond-ent's warping department in February 1971Grant was awarp tender and Smith also did regular production work, butshe also acted as a part-time instructor. In early February,Franks, departmentmanager,decided to promote Smith tofull-time instructor, which apparently meant that she wouldget a raise in pay. When Grant and other employees heardabout Franks' plans they were upset, and Grant was chosento ask Franks to meet with them, without Smith beingpresent, and discuss the matter. Grant testified that she andothers did not feel that Smith deserved a raise because she hadnot performed her job properly COLLINS & AMMAN81Franks agreed to meet with the employees on February 7.Grant testified that she spoke first at themeeting and ex-plained to Franks that they were present because the em-ployees had heard that Smithwas getting a raise andfelt thatshe did not deserve it. As Franks defended his position, Grantaccused him of playing favorites in permitting Smith to workmore Saturday overtime than any of the other employees. Tothis point the record is fairly clear and Franks and Grant arein agreement, but Franksalso claims, and thereis some evi-dence to support him besides his own testimony, that at themeeting,Grant, by referringto certainrumors, implied thatFranks' partiality to Smith had something to do with theirpersonal lives.The day after the employeemeeting,Franks had Grant inhis office, with SupervisorBeamon present,and gave her awritten warningafter readingto her a summary of what wassupposed to have occurred. In short, the document attachedto the warning describes Franksintentionto make Smith afull-time instructorand statesthat at the employee meetingthe day before, after Grant asked him why Smithwas beingmade a full-time instructor and he hadexplainedwhy, sheangrily accused him of showing favoritism and added that shehad "heard the little rumorsgoing around,and she knewwhat was going on." Franks also stated in the memorandumthat he wasissuing awarning to Grant because she had made"serious chargesagainst mepersonally," and he added thatif it happenedagain,Grant would be discharged. Grant wasadvised that she could sign the warning or not, and she chosenot to. Both Franksand Beamon, shift supervisor in Grant'sdepartment, signed it.Grant testified that Franks' memorandum concerning theemployee meeting and her part in it contained statements thatshe had no recollection of making. Although she stated thatshe had not accused Franks of any misconduct, her denialwas uncertain. It is clear from her testimony and formeremployee Hall's that the employees in the department were"upset" and that there was some display of emotion. Al-though former supervisorBeamon wasunable to say thatGrant made any remarks about Franks' friendship withSmith, he, too was not very positive in his statements, and headmitted that he had heard the charge somewhere.It is alsoclear that there were rumors in the department at the timeabout Franks and Smith, and, despite Grant's testimony thatshe had no recollection of repeating or referring to them inthe employee meeting in early February, she did mentionthem to Franks and others later, as found below. I find,therefore, that Franks' memorandum, attached to Grant'swritten warning issued on February 8, 1971, and sent topersonnel, accurately reflects the facts. I find that at theemployee meeting, Grant stated that Franks' treatment ofSmith was not based on legitimate business considerations,and implied that he was motivated by his alleged improperrelationship with Smith.Sometime in April 1971, Franks decided to use Smith asa temporary supervisor in the warping department, but,remembering the reaction he got when he had made her aninstructor, he called each of the approximately 10 employeesin the department to his office separately and asked them howthey would feel about having Smith as a supervisor. He tes-tified credibly that all employees except Grant indicated thatthey would work harmoniously with SmithFranks testified that in discussing Smith with Grant, shebecame angry again and told him that Smith was disliked byall of the employees in the department and that Franks hadno one to blame for this but himself, because he permittedSmith unusual freedoms and privileges. Franks replied thathe had talked with the other employees and that they ap-peared satisfied with his decision, and he asked Grant againfor her reaction. Grant indicated that she would not work forSmith, and she then made disparaging remarks about Smith'sfamily and implied that Franks' relationship with Smith wasimproper. Grant also stated that she had been informed byanother employee that Franks and Smith had been seentogether in a neighboring community, the innuendo obvi-ously being that the trip was not a business one.Franks reminded Grant that he had previously warned heragainst making false charges against him, and after she madeanother reference to Smith and what she claimed everybodyknew about Franks and Smith, Grant stated that she woulddo her own work, but she would not work with Smith.After his meeting with Grant, Franks reduced the sub-stance of their discussion to writing and sent it to personnel.The memorandum is in evidence, and I find that it fairlyreflects what occurred.Franks spoke with his superiors about Grant and was toldthat if he wished to discharge her, it was within his authority.On April 14, the day after he interviewed her, he dischargedher, and he said he did it because she had accused him of animproper relationship with another employee and becauseshe "refused to work the way I had the job set up."Grant was "upset," Franks said, and asked if she could seeBarnette, plant manager. Barnette testified that when he sawGrant she was "upset" and did most of the talking. She statedthat Franks had made Smith an assistant supervisor and thatshe would not work under such conditions. Grant alsoclaimed that Franks had been seen with Smith at a certainlocation- the clear implication being that it was a rendez-vous-but Grant hastened to assure Barnette that she had notpersonally seen them together. As Grant was leaving Bar-nette's office, she claimed that she had been fired because ofher union activities.Grant's account of her conversation with Franks and Bar-nette, in my view, is different only in the emphasis placed oncertain details. She said that when Franks interviewed her heasked her why "all the girls were upset, and ... how we feltabout Dorothy Smith's job." She admitted that she replied bytelling Franks that he already knew how she felt and that "alot of people," but not she, had said that they had seen Smithand him together. This kind of thing, she said, caused "a lotof confusion" in the department because employees thoughtFranks was showing favoritism, and she told him so.Grant was here again unable to deny positively some of thestatements Franks attributed to her in his testimony and inhis memorandum summarizing their conversation. With re-spect to the principal question, however, regarding her inten-tions if Smith were to be her supervisor, she said that Franksdid not actually ask her if she would work with Smith as asubstitute supervisor but only asked her if she would "do acertain job" if Smith so instructed her. She answered, "Itdepends on what I was having to do at that particular time."Grant also conceded that she told Barnette when she metwith him that Franks and Smith "had been seen together,"but she claimed she did not say they were "running around,"for she makes a difference between "going around" and beingseen together.As I have stated earlier, I credit Franks' version of theevents leading up to Grant's discharge. He is corroborated byBarnette in some measure, and his memorandum, madeshortly after the event, corroborates him and does not seemcontrived, and Grant's own version is not basically differentfrom it. 82DECISIONSOF NATIONALLABOR RELATIONS BOARDD. Analysis, Additional Findings, and Conclusions inGrant's CaseIIITHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEGeneral Counsel contends that Mrs. Grant was dischargedbecause she and other employees engaged in protected con-certed activity by protesting Franks' installation of Smith asfull-time instructor and later as part-time supervisor. TheBoard inJoanna Cotton Mills Company,'observed that "theselection of supervisory personnel is within the usual scope ofmanagementprerogative, without regard to the preference ofthe employees to be supervised," but it added that "em-ployees nevertheless may express in concert their views re-garding the selection of their supervisor to the extent that itdirectly affects their wages, hours and working conditions,without thereby imperiling their employment status."' TheBoard held, therefore, that by discharging an employee whohad circulated a petition seeking the removal of an allegedlyunsatisfactory supervisor, the employer violated the Act.The record contains no evidence of any substance thatSmith's elevation to full-time instructor affected the wages,hours, or working conditions of any employees in any mannerthat legitimately concerned them, and it is also far from clearthat her appointment as part-time supervisor "directly"affected them, but granting that in either or both cases it did,this is not the kind of a case, however, where an employee isdischarged for leading or joining in the airing of a grievancegrowing out of a management appointment in a manner con-stituting concerted activity for the kind of purposes stated inthe Act, but one where the principal actor in the activity hasa bias against the appointee and, in airing her grievance,recklessly states, or at the least clearly suggests, first in thepresence of other employees and then to her supervisor inprivate, that his decisions regarding the appointee are in-fluenced by his extramarital relationship with her, and whothen advises her supervisor that she will not take directionsfrom the-newly appointed supervisor. Grant said that Frankstold her when he fired her that he could not have anyonetelling him how to run his department. I find, however, thatif the remark was made, it had reference to Grant's recentstatement that she would not cooperate with Smith, some-thing that Respondent had a right to expect after it had heardGrant's complaint, even assuming that it was made in goodfaith. By voicing her intention not to obey Smith's directions,that is, as Franks described it, work the job as he had set itup, and by repeating her accusations against Franks, Grant,in that respect, removed herself from the protection of theAct. I find that Respondent discharged her for those reasonsand did not violate the Act, as alleged in so doing.' I also find,in the context of this case, that Franks' earlier reprimand ofGrant was based primarily on her unwarranted charge offavoritism to Smith, accompanied by innuendo regarding hispersonal life, and that any concerted activity on her part wasonly remotely connected with it. As such, Respondent did notviolate Section 8(a)(1) and (3) of the Act by issuing the repri-mand.81 NLRB 1399, set aside176 F 2d 749 (C A 4)Id. at 1401Cf.Joanna Cotton Mills Company, supra,fn4,N.L.R.B. v. PhoenixMutual Life Insurance Co,167 F.2d983 (C A7),Cleaver-Brooks Manufac-turingCorporation,120 NLRB 1135, set asideCleaver-Brooks Man ufactur-ingCorporation v. NLR B.,264 F 2d 637 (C A 7)It is found that the activities of the Respondent set forthabove in section III, occurring in connection with its opera-tions described in section I, have a close,intimate,and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdeningand obstri cling commerce and the free flow of commerce.IV THE REMEDYHaving found that Respondent engaged in unfair laborpractices in violation of Section 8(a)(3) and (1) of the Act, itwill be recommended that the Board issue the recommendedOrder set forth below requiring Respondent to cease anddesist from said unfair labor practices and take certain affir-mative action designed to effectuate the policies of the Act.Having found that Respondent unlawfully dischargedJames Denton, it shall be recommended that Respondentreinstate him to his former job, or if not available, to a sub-stantially equivalent position of employment without preju-dice to seniority and other rights and privileges and make himwhole for any loss of pay he may have suffered as a result ofRespondent's unlawful conduct. Backpay shall be computedin the manner set forth inF.W. Woolworth Company,90NLRB 289, with interest added theretoin the manner setforth inIsis Plumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings of fact and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization as defined in Section2(5) of the Act.3.By discharging James Denton because he engaged inunion activities,Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(3)and (1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5.Respondent did not engage in unfair labor practices inviolation of Section 8(a)(1) and (3) of the Act by issuing awarning to and thereafter discharging Betty Jean Grant.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:'ORDERRespondent,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discharging employees, refusing to reinstate them, orotherwise discriminating against them because they engage inunion or other protected concerted activities.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights guaran-teed in Section7 of the Act.'In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes COLLINS & AIKMAN2. Take the following affirmative action designed to effectu-ate the policies of the Act:(a) Offer James Denton immediate and full reinstatementto his former job or, if not available, to a substantially equiva-lent position, without prejudice to his seniority or other rightsand privileges,and make him whole for any loss of earnings,in the manner set forth in "The Remedy" section of thisDecision.(b) Notify the above-named employee, if presently servingin the Armed Forces of the United States, of his right to fullreinstatement upon application, in accordance with the Selec-tive Service Act and the Universal Military Training andService Act, as amended, after discharge from the ArmedForces.(c) Preserve and make available to the Board or its agentsall payroll and other records necessary to compute the back-pay and reinstatement rights, as set forth in "The Remedy"section of this Decision.(d) Post at its Farmville, North Carolina, plant copies ofthe attached marked "Appendix."' Copies of said notice, on83forms provided by the Regional Director for Region 11, shall,after being duly signed by Respondent, be posted immedi-ately upon receipt thereof,in conspicuous places,includingall places where notices to employees are customarily posted,and be maintained by it for 60 consecutive days. Reasonablesteps shall be taken to insure that said notices are not altered,defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 11, in writing,within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith.'In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTEDPURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN OR-DER OF THE NATIONAL LABOR RELATIONS BOARD "'In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read. "Notifythe Regional Director for Region 11, in writing,within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith "